            Case 2:19-cv-01579-JR      Document 56       Filed 03/16/21     Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

UHURU’SEKOU KAMARA AJANI
OBATAIYE-ALLAH,
                                                                      Case No. 2:19-cv-01579-JR
                Plaintiff,
                                                                                          ORDER
       v.

CRAIG PRINS, et al.,

                Defendants.

HERNÁNDEZ, Chief Judge.

       Plaintiff, an adult in custody who was previously housed at the Two Rivers Correctional

Institution (“TRCI”) in Hermiston, Oregon, and who is currently housed at the Red Onion State

Prison in Pound, Virginia, brings this civil rights action pursuant to 42 U.S.C. § 1983.1 Currently

before the court are plaintiff’s two Motions for Preliminary Injunction2 (ECF Nos. 21 and 48). For

the reasons that follow, the court DENIES plaintiff’s Motions.


       1
        Plaintiff was housed at TRCI under an Interstate Corrections Compact placement. On July
30, 2020, plaintiff was returned to the custody of the State of Virginia Department of Corrections.
(Decl. of Jacky Withem, ¶¶ 2, 3, ECF No. 45).
       2
        Plaintiff’s motions are each titled “Motion for Preliminary Injunction and Temporary
Restraining Order.” Because defendants had notice and the opportunity to respond to the motions,
the Court treats them as requests for preliminary injunction. See Fed. R. Civ. P. 65(b).

1 - ORDER
          Case 2:19-cv-01579-JR           Document 56        Filed 03/16/21       Page 2 of 4




        Plaintiff’s first Motion seeks an order requiring defendants to remove plaintiff from the

“suicide cell” where he has been housed for 18 months, enjoining defendants from continuing to

house plaintiff at TRCI, and requiring defendants to contact the State of Virginia Department of

Corrections and request that plaintiff be returned to that state. Plaintiff alleges that he continues to

be retaliated against and subjected to irreparable harm and injury at TRCI due to his alleged assault

on a correctional officer. Plaintiff’s second Motion seeks an order requiring defendants as well as

the Virginia Department of Corrections to return plaintiff’s personal property to him. Plaintiff’s

underlying Complaint alleges claims of excessive force and denial of medical care arising from an

incident that occurred during his incarceration at TRCI.

                                       LEGAL STANDARDS

        A plaintiff seeking a preliminary injunction must establish that (1) he is likely to succeed on

the merits; (2) he is likely to suffer irreparable harm in the absence of preliminary relief; (3) the

balance of equities tips in his favor; and (4) an injunction is in the public interest. Winter v. Nat. Res.

Def Council, Inc., 555 U.S. 7, 20 (2008); Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015);

Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 944 (9th Cir. 2013).

In the Ninth Circuit, a plaintiff also may obtain injunctive relief if there are serious questions going

to the merits, the balance of hardships tips sharply in his favor, and the remaining two Winter factors

are satisfied. A Woman’s Friend Pregnancy Res. Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir.

2018). If a plaintiff fails to demonstrate a likelihood of success on the merits or serious questions

going to the merits, the court need not address the remaining factors. Garcia, 786 F.3d at 740.

Where, as here, the plaintiff seeks a mandatory injunction which goes beyond maintaining the status

quo, he must demonstrate that the facts and law clearly favor an injunction. Id.; see also Am.


2 - ORDER
          Case 2:19-cv-01579-JR          Document 56       Filed 03/16/21      Page 3 of 4




Freedom Defense Initiative v. King Cty., 796 F.3d 1165, 1173 (9th Cir. 2015) (mandatory injunctions

are disfavored and will not be entered in doubtful cases).

       A plaintiff seeking preliminary injunctive relief must demonstrate a sufficient nexus between

the injury claimed in the motion and the conduct asserted in the underlying complaint. Pac.

Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631,636 (9th Cir. 2015). “The relationship

. . . is sufficiently strong where the preliminary injunction would grant relief of the same character

as that which may be granted finally.” Id. (quotation marks omitted). “Absent that relationship or

nexus, the district court lacks authority to grant the relief requested.” Id.; see Saddiq v. Ryan, 703

F. App’x 570, 572 (9th Cir. 2017) (affirming denial of preliminary injunction because the prisoner

did not establish a nexus between the claims of retaliation in his motion and the claims set forth in

his complaint), cert. denied 138 S. Ct. 1335 (2018).

       “When an inmate challenges prison conditions at a particular correctional facility, but has

been transferred from the facility and has no reasonable expectation of returning,” the inmate’s claim

for injunctive relief is moot because the inmate is no longer subjected to the allegedly

unconstitutional policies. Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir. 2013) (citing Johnson v.

Moore, 948 F.2d 517, 519 (9th Cir. 1991)).

                                           DISCUSSION

       Plaintiff is not entitled to the preliminary injunctive relief sought in his first Motion because

his request was rendered moot by his transfer back to the custody of the State of Virginia Department

of Corrections.    Plaintiff’s claims are based on allegedly unconstitutional conditions of his

confinement at TRCI. The transfer thus renders moot plaintiff’s first request for injunctive relief

unless there is a reasonable expectation that he will be returned to the custody of the State of Oregon


3 - ORDER
          Case 2:19-cv-01579-JR         Document 56        Filed 03/16/21     Page 4 of 4




Department of Corrections under an Interstate Corrections Compact transfer. See Pride, 719 F.3d

at 1130. Plaintiff was relocated to Virginia upon the conclusion of staff assault and aggravated

harassment cases, and plaintiff has not established any reasonable expectation of returning to the

State of Oregon.

       Plaintiff also is not entitled to the preliminary injunctive relief sought in his second Motion

because he has not established a likelihood of success on the merits. As noted, plaintiff’s Complaint

alleges claims of excessive force and denial of medical care arising from an incident that occurred

during his incarceration at TRCI. The Complaint does not allege claims related to the disposition

of plaintiff’s personal property. Nor does plaintiff’s second Motion request relief of the same nature

that ultimately may be granted in his lawsuit; plaintiff’s Complaint seeks money damages for the

alleged excessive force and denial of medical care. Because plaintiff’s second request for

preliminary injunctive relief does not relate to the allegations of plaintiff’s Complaint, this court

lacks authority to grant the preliminary injunctive relief requested. Pac. Radiation, 810 F.3d at 636.

                                          CONCLUSION

       Based on the foregoing, the court DENIES plaintiff’s two Motions for Preliminary

Injunction (ECF Nos. 21 and 48).

       IT IS SO ORDERED.

       DATED this          day of March, 2021.



                                               Marco A. Hernández
                                               Chief United States District Judge




4 - ORDER
